Citation Nr: 1739548	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1963 to December 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed the denial of service connection for memory loss.  In an October 2014 rating decision, the RO expanded the service-connected traumatic brain injury (TBI) disability to include memory loss as a residual, and thereby effectively granted the Veteran's claim.  In light of this action, the matter is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection for an acquired psychiatric disorder on the basis that there was no evidence of a mental disorder in service and no evidence linking the current diagnosis to a service-connected disability; the Veteran initiated, but did not perfect a timely appeal of this decision.

2.  Evidence received since the March 2005 rating decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection.  



CONCLUSION OF LAW

New and material evidence has not been received since the final March 2005 rating decision, and the claim for service connection for an acquired psychiatric disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The duty to notify has been met.  See July 2007 VCAA/DTA Letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  The Veteran's service treatment records and post service treatment records are associated with the file.  The RO arranged for a VA examination and obtained medical opinions in 2008 and 2011.  Generally, if VA has provided an examination, VA must ensure that exam is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  However, if an examination has been provided with respect to a petition to reopen, and the petition to reopen is being denied, the adequacy of the examination that was provided is moot, as a readjudication of the merits of the appellant's claim is barred by statute.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Therefore, a discussion of the adequacy of any examination provided is not required since the Board is not reopening the claim.  

There has been no allegation of any prejudicial duty to assist errors in this case.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Legal Criteria and Analysis

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

A rating decision becomes final when it has not been appealed within the prescribed time period and when no additional material evidence was within a year of the decision; the decision is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

To reopen a claim following a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117. 

A March 2005 rating decision denied service connection for an acquired psychiatric disorder, to include as secondary to the service-connected cerebrospinal fluid rhinorrhea.  See Rating Decision Narrative and Notification Letter received March 2005.

Of record at the time of the March 2005 rating decision were the Veteran's service treatment records, which did not show a history of complaints, treatment, or diagnosis of a mental disorder during his military service, and a January 2005 VA examination report that included a diagnosis of depressive disorder, not otherwise specified (NOS).  Also of record was a March 2005 VA supplemental medical opinion, which was offered by the January 2005 VA examiner after he had an opportunity to review the Veteran's claims file; it was his opinion that the Veteran's depressive disorder, NOS, was "not caused by, a result of, due to, secondary to, or approximately due to, his service-connected cerebrospinal fluid rhinorrhea."

The Veteran was notified of this decision, and although he initiated an appeal by filing an April 2005 notice of disagreement with that decision, he did not perfect his appeal subsequent to the issuance of an August 2005 statement of the case; therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In July 2007, the RO received the Veteran's current claim for service connection for an acquired psychiatric disorder.  

The evidence received since the last final denial contains mental health treatment records that include a diagnosis of depression, but suggest no link to service or a service-connected disability.  See Medical Treatment record - Government Facility received since May 2006.   This evidence is redundant and cumulative since the evidence previously considered also contained a diagnosis of depression.  See, e.g., Medical Treatment record - Government Facility received June 2003 and VA Examination received January 2005.

The new evidence also contains VA opinions obtained in June 2008 and February 2011 that are unfavorable to the claim.  Specifically, the June 2008 VA examiner opined that the "claimed neuropsychiatric condition [was] not caused by or a result of [the Veteran's] service-connected cerebrospinal fluid rhinorrhea," and the February 2011 VA examiner opined that the Veteran's major depressive disorder was "not caused by or a result of secondary to cerebrospinal fluids rhinorrhea."  As these new VA medical opinions are not favorable to the Veteran's claim, they are not adequate to reopen the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

The new evidence, therefore, is not material nor does it relate to an unestablished fact necessary to substantiate the claim.  Thus, it does not raise a reasonable possibility of substantiating the claim.  In light of the foregoing, the claim is not reopened. 


ORDER

New and material evidence having not been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


